Citation Nr: 1648306	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  08-36 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, claimed as secondary to other service connected disabilities.

2. Entitlement to service connection for a low back disability, claimed as secondary to other service connected disabilities.  

3. Entitlement to service connection for a left hip disability, claimed as secondary to other service connected disabilities.  

4. Entitlement to service connection for hypertension, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated September 2008 and April 2009.  In the first decision, the RO denied the Veteran's requests to reopen previously denied claims for service-connected compensation for claimed disabilities of the low back and the bilateral knees.  The second decision denied service connection for a left hip disability.  The Veteran appealed the denial of these claims.  

Since then, this case has had a lengthy procedural history.  Finding that the Veteran had introduced new and material evidence in support of the previously denied issues, the Board reopened those claims in May 2011 and remanded them for further development.  In November 2012, the Board denied five service connection claims, including the issues listed on the title page of this decision.  On further appeal to the United States Court of Appeals for Veterans Claims, the parties filed joint motion to vacate the November 2012 Board decision and to remand this case to the Board.  By granting the joint motion, the Court determined that the Board decision denying the claims in this appeal was based on an inadequate medical opinion.  

After the case was remanded to the Board, the Board remanded all issues for further development in July 2014.   In December 2015 the Board issued a decision and remand, which denied the claim for service connection for hypertension and remanded the issues of entitlement to service connection for claimed disabilities of the low back, left hip and bilateral knees.  The Veteran appealed the denial of service connection for hypertension to the Court and, in August 2016, the parties - through a second joint motion for remand - agreed that the Board's denial of the hypertension claim was based on an inadequate medical opinion and returned that issue to the Board.  While the hypertension issue was pending before the Court, the Board remanded the knee, hip and back issues for a new medical opinion in June 2016.

In October 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  His testimony related to all four of the issues still pending in this appeal.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension and for claimed disabilities of the left hip and lower back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has current residuals of a right knee disability, which was not noted in the report of physical examination at the time the Veteran entered active military service.

2. Although there is clear and unmistakable evidence that a right knee disability preexisted service, it is unclear whether a right knee disability was or was not aggravated by service.


CONCLUSIONS OF LAW

1. The Veteran is presumed to have been in sound condition when he was examined, accepted and enrolled for service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

2. The record does not include clear and unmistakable evidence rebutting the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

3. With reasonable doubt resolved in favor of the Veteran, the Veteran's right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because the Board is granting the only claim decided today, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Service Connection for a Right Knee Disability

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a connection or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

In his written statements and in his hearing testimony, the Veteran has suggested that his right knee claim should be granted on a secondary basis.  He specifically claims that he developed a current disability of the right knee as a consequence of his left knee disability.  In a rating decision issued by VA's Appeals Management Center, service connection for degenerative arthritis of the left knee was granted in October 2016.  

As a nonadversarial adjudicator, the Board's duty is not limited to addressing the arguments explicitly made by the Veteran.  The Board must also address other theories of entitlement reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008).   

Both the right knee claim and the recently granted left knee claim have been pending on appeal for some time.  To help decide the claims, VA arranged examinations of the Veteran's knees in June 2009, August 2011 and January 2016.  There was also a knee examination in December 2014, but the subsequent report of the examiner is essentially devoted to the left knee only.  It does not include a diagnosis for the right knee or a statement of opinion concerning the probability of a relationship between military service and any right knee disability.  

The most recent knees examination was performed by a VA physician assistant in January 2016.  His diagnosis was bilateral degenerative arthritis of the knees.  The examiner identified 2004 as the initial date of diagnosis for arthritis in both knees.  Part eight of examiner's report ("Meniscal conditions") also indicated the presence of meniscal tears in both knees, with frequent episodes of "locking" and joint pain.  The examiner identified current residuals of a right medial meniscectomy in April 1966, specifically "residual pain [and] less motion [than normal]."
The record includes a letter from an orthopedic surgeon dated August 1967, prior to the Veteran's enlistment in the Army.  The letter explains that the Veteran twisted his right knee when playing basketball in April 1966.  The diagnosis was a bucket handle tear of the medial meniscus.  The surgeon explained that he performed a right medial meniscectomy and that the Veteran's postoperative recovery went well.  

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), VA must liberally interpret a claimant's characterization of his or her disability when a broad interpretation is more favorable to the Veteran.  Under this principle, the Board, in the title page of this decision, has characterized the issue as whether the Veteran is entitled to service connection for any current disability of the right knee for which the Veteran could potentially be eligible to receive compensation based on the applicable statutes and regulations.  Having adopted a broad interpretation of the issue, service connection may be granted for either degenerative arthritis or for residuals of pre-service meniscal tear if either disability is related to military service.

Although the issue was not explicitly raised by the Veteran and was not the focus of most of the expert medical opinions in this case, the Board will restrict its analysis to the issue of the Veteran's eligibility for service connection for current residuals of his April 1966 meniscal tear.  While there are potential concerns about the adequacy of the rationale for the examiner's conclusions, the most recent medical opinions addressing the issues of direct and secondary service connection for degenerative arthritis of the right knee were not favorable to the Veteran.  As the Board will explain, the evidence concerning current residuals of the 1966 meniscal tear supports favorable action on the claim for service connection for a right knee disability.  In order to resolve reasonable doubt in the Veteran's favor, see 38 C.F.R. § 102, and also to avoid development which, under the circumstances, can have no purpose but to obtain evidence against the Veteran, see Mariano v. Principi, 17 Vet. App. 305, 312 (2003), the Board will proceed to consider the Veteran's eligibility for service connection for residuals of the 1966 meniscal tear.

The presence of a pre-existing injury to the right knee at the time the Veteran joined the Army implicates the presumption of soundness.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  Under this statutory presumption, except for defects, infirmities or disorders noted on an entrance examination, every veteran is generally presumed to have been in sound condition when examined, accepted and enrolled for service.  See 38 U.S.C.A. § 1111.  

The service treatment records include a copy of the Veteran's May 1968 entrance examination.  The version of this document available through the Veteran Benefits Management System (VBMS) electronic claims file is somewhat difficult to read.  But on the first page of the report, the examiner clearly indicated that, at the time of the examination, the Veteran's lower extremities were normal.  On the second page of the examination form, in a box labelled "summary of defects and diagnoses" the examiner acknowledged the pre-service knee operation and indicates that the surgery had good results.  On a report of medical history, the Veteran indicated that, before he enlisted, he experienced "trick" or locked knee.  

"History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions" for the purposes of the presumption of soundness.  38 C.F.R. § 3.304(b)(1).  Under this regulation, the Veteran's self-reported experience of "trick" or locked knee clearly does not amount to a notation on the entrance examination.  The significance of the medical examiner's description of the right knee surgery in the section of the report designated "summary of defects and diagnoses" is more ambiguous.  But the language of the regulation - "History of preservice existence of conditions" - is broad enough to apply to any information concerning the history of pre-service conditions, whether the information was relayed secondhand by a layperson or recorded by a medical professional after examining reliable records.  Moreover, the examiner's statement on the report only indicated that the Veteran had received right knee surgery in the past and achieved good results.  The examiner did not specifically identify existing residuals of the operation.  Any suggestion to the contrary would be inconsistent with the examiner's note that the lower extremities were normal.  Finally, when a statute or regulation is ambiguous, VA must usually adopt the interpretation most favorable to the Veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  For these reasons, the Board finds that pre-existing residuals of the April 1966 right knee surgery were not noted on his May 1968 entrance examination.  Consistent with that finding, the presumption of soundness applies to this case.  

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (emphasis added).  This is a difficult burden to overcome because the "clear and unmistakable" standard is a high one and because of the two-part nature of the burden.  Moreover, with respect to the "aggravation prong" of the burden, the Secretary is in the unusual position of being required to prove a negative.  See Horn v. Shinseki, 25 Vet. App. 231, 238 (2012) ("When the presumption of soundness applies, however, the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.") (emphasis in original).

Having reviewed the evidence, the Board finds that the presumption of soundness has not been rebutted.  The evidence does clearly and unmistakably prove that the Veteran's right knee meniscal tear pre-existed service.  The August 1967 letter from the orthopedic surgeon, the note on his entrance examination form and the report of medical history form are all consistent on this point.  During the proceedings in this case, moreover, the Veteran has never disputed that he injured his right knee and had surgery before he enlisted.  In his hearing testimony, the Veteran acknowledged that "prior to military entrance in 1966, I had an operation on my right knee, not my left knee . . . ."       

The evidence does not, however, clearly and unmistakably show that the right knee injury was not aggravated by military service.  The orthopedic surgeon's letter suggests that, before joining the Army, the Veteran had recovered from his right knee operation to some extent.  But during military service a narrative treatment summary, dated August 1969, indicated that the Veteran "complains of his right knee occasionally catching."  A 1971 radiology report referred to complaints of "chronic" pain in both the right and left knees.  The Veteran also testified that he experienced right knee problems in service.  He further testified that his right knee continued to "pop" and "catch" after his discharge from active duty.

According to the February 2016 medical opinion report of the VA examiner, service medical records "reveal a [right] knee meniscectomy prior to service[.] [H]owever his [service treatment records] do not indicate or document a chronic or worsening condition . . . ."  To the extent that the examiner failed to acknowledge the description of right knee pain as "chronic" in the service medical records, this opinion is not adequate to support a denial of service connection for a right knee disability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion may be inadequate if it rests on an inaccurate factual premise).  

But "even if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The AOJ's instructions to the VA physician assistant who examined the Veteran in January 2016 and provided medical opinions in February 2016 did not explain to him the standard of proof required to rebut the presumption of soundness or the legal principle that "the burden remains on the Secretary to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation."  Horn, 25 Vet. App. at 238.  Nevertheless, the examiner's opinion - essentially, that it was not clear from the service treatment records whether or not current residuals of a right knee meniscus surgery worsened during service - provides the Board with the information it needs to apply the correct standard.  While the evidence clearly and unmistakably proves that the Veteran's right knee injury preexisted service, it is unclear whether a right knee injury was aggravated during service.  

"If this burden [to rebut the presumption of soundness] is met, then the veteran is not entitled to service connected benefits.  However, if the government fails to rebut the presumption of soundness under section [38 U.S.C.A. §] 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded."  Wagner, 370 F.3d at 1096.  

The Board's conclusion that the evidence fails to rebut the presumption of soundness does not entirely end the analysis.  "[R]egardless of whether the Board erred in applying the presumption of soundness, a veteran must still demonstrate a nexus between his current disability and service."  Gilbert, 26 Vet. App. at 54.

In this case, the January 2016 VA knees examination report specifically identified current residuals of the Veteran's 1966 right knee meniscus surgery - specifically, pain and reduced range of motion in the right knee.  The August 2011 VA examiner provided similar information.  The diagnosis section of that report identifies not only degenerative joint disease of the right knee but also "[status post] remote complete bucket tear of the medial meniscus right meniscectomy with residuals."  

The Board has considered other evidence which weighs against a finding that the Veteran's currently reduced range of motion and pain in the right knee is related to right knee meniscal pain in service.  For example, the Veteran's lower extremities, presumably including both knees, were normal according to the medical examination at the time of his separation from service.  But given the contrary statements of the two VA examiners and the Veteran's testimony that he continued to experience right knee pain during his military service and afterwards, it is reasonable to suppose that the separation examination could have occurred during a temporary remission in the severity of the Veteran's right knee symptoms or that residuals of right knee meniscectomy were simply overlooked by the author of the separation examination report.

For these reasons, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has a current disability of the right knee which is related to service.  The doubt resulting from this relative equipoise in the evidence must be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").


ORDER

Entitlement to service connection for a right knee disability is granted.


REMAND

Hip and Back Disabilities

The Veteran has been diagnosed with current disabilities of the left hip and lower back.  In the opinion of the January 2016 VA examiner, these disabilities are, respectively, degenerative arthritis of the spine and trochanteric pain syndrome of the left hip.  The Veteran has suggested that he is eligible for service connection for both disabilities on a secondary basis under 38 C.F.R. § 3.310.

In June 2016, the Board remanded both claims for a new medical opinion.  The Board simultaneously remanded the right knee claim granted today and the left knee claim which was granted in October 2016.  The June 2016 remand refers to a medical examination dated January 2015 and concludes that the medical opinion of the examiner was inadequate because he failed to consider service treatment records indicating a diagnosis of internal derangement of the left knee.  Because the Veteran argued that he was eligible for service connection for his other disabilities as the secondary result of his left knee disability, a new medical opinion was requested to help decide the remaining issues as well. 

The record does not include a report of any examination of the knees dated January 2015.  It is clear from the text of its June 2016 remand that, when discussing a January 2015 medical examination, the Board actually was referring to a series of examinations performed by a VA physician assistant in January of the following year (2016) and to the same examiner's February 2016 medical opinion, which included an unfavorable nexus opinion on left knee degenerative arthritis and which failed to consider the in-service diagnosis of internal derangement of the left knee.   

VA obtained the requested addendum opinion in August 2016.  In the examiner's opinion, it was unlikely that the Veteran's low back and left hip conditions were aggravated by any of his other service-connected knee disabilities.  To support this conclusion, the examiner wrote that peer-reviewed medical literature did not support the theory that PTSD could have any effect on the low back or left hip conditions.  In the examiner's opinion, the Veteran's right thigh condition did not alter the Veteran's gait enough to affect his low back or left hip.  Likewise, according to the examiner, the Veteran's left knee condition "is not altering the physics enough to" cause or aggravate current disabilities of the low back or left hip.  The examiner acknowledged that the Veteran used a knee brace occasionally and a cane regularly and that the functional impact of the Veteran's left knee disability included difficulty with prolonged walking, standing and lifting of heavy objects.  

The August 2016 medical opinion concludes that the Veteran's knee conditions did not alter the Veteran's gait enough to cause or aggravate his diagnosed disabilities of the left hip and lower back.  Unfortunately, the explanation for this conclusion failed to address several pieces of medical evidence indicating that the Veteran's knee disabilities did affect his gait.  In January 2008, a physician in private practice wrote a letter on the Veteran's behalf, indicating that, due to pain in his left knee, the Veteran had a tendency to favor his right knee, which had "thrown off his center of balance and proceeded to strain his back.  He now suffers from not only knee pain but also back pain."

Both the May 2009 and August 2011 VA joints examination reports described the Veteran's gait as antalgic.  According to a VA Mental Health treatment note dated November 2010, the Veteran's gait was "very slow and labored."  In April 2013, a VA neurosurgery outpatient note described his gait as unstable.  The January 2016 VA back examination report indicated that, even with a cane, the Veteran "walks very slowly with dragging on his right leg, transfer to and from exam table is slow and difficult . . . ."  

The August 2016 VA addendum opinion failed to explain how the examiner ruled out the possibility that these changes in the Veteran's gait caused or aggravated his disabilities of the low back and left hip.  On remand, the AOJ should obtain a new medical opinion which specifically addresses this evidence and, with respect to the low back, the contrary opinion of the Veteran's private physician.  


Hypertension

In its December 2015 decision and remand, the Board denied service connection for hypertension without a medical opinion directly addressing the issue of whether the Veteran's hypertension was caused or aggravated by his exposure to herbicides in Vietnam.  Hypertension is not on the list of diseases which are legally presumed to be the result of herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).

In its decision to deny the claim, the Board relied on medical opinions which explained in some detail why, in the examiners' opinion, the Veteran's hypertension was not the secondary result of his service connected diabetes mellitus type II.  The Board also observed that, in its 2010 update on the effects of Agent Orange and similar herbicides on various medical diagnoses, the Institute of Medicine, an entity associated with the National Academy of Sciences, concluded that current medical and scientific evidence did not establish a positive association between the exposure of humans to an herbicide agent and the occurrence of hypertension.

The parties to the joint motion also discussed the Institute of Medicine's publications on the effects of Agent Orange.  According to the joint motion, by moving hypertension from the category designated "inadequate or insufficient evidence of an association to Agent Orange exposure" to "limited or suggestive association to Agent Orange exposure" - see Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,439 (July 8, 2010); 77 Fed. Reg. 47, 924, 47,926 (August 10, 2012) - the Institute of Medicine has effectively found that, together, proven exposure to herbicide agents and a current diagnosis of hypertension establishes that the Veteran has a disability which "may be associated with the claimant's . . . service" for the purposes of 38 U.S.C.A. § 5103A(d)(2)(B) (West 2014); see also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
"Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009).   

The medical reports discussed in the December 2015 decision and remand contained a thorough explanation for the examiners opinions on the issue of whether hypertension was the secondary result of the Veteran's diabetes.  Consistent with the joint motion, the Board finds that the Veteran is also entitled to a medical opinion on the issue of whether his presumed exposure to herbicides in Vietnam directly caused him to develop his current hypertension.  The hypertension issue will be remanded to obtain the necessary opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all VA treatment records for the Veteran from February 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2. Obtain an addendum opinion from the January 2016 VA examiner on the nature and etiology of the Veteran's current disabilities of the lower back and left hip.  If the January 2016 examiner is unavailable for any reason, the requested opinion should be obtained from another qualified person.  The claims file, including any new evidence obtained as a result of the development in part one of these instructions and a copy of this remand, should be provided to the examiner.  If the examiner cannot provide the requested opinions without a new examination, a new examination should be arranged.  

After reviewing the relevant medical records and a copy of this remand, the examiner should provide a report on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current low back disability is the result of, or was aggravated by, any of the Veteran's other service-connected disabilities, including PTSD and the Veteran's service-connected disabilities of both knees and the left thigh.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner indicates that the Veteran's low back disability was not the result of, or aggravated by, any other service-connected disability, the examiner should explain his or her disagreement with the contrary opinion of the Veteran's private physician, dated January 2008, indicating that, due to pain in his left knee, the Veteran favored his right knee, which had "thrown off his center of balance and proceeded to strain his back."  The examiner should also discuss the following medical evidence indicating that the Veteran's gait was affected by his service-connected knee disabilities: 1) May 2009 and August 2011 VA joints examination reports describing the Veteran's gait as antalgic; 2) a VA Mental Health treatment note dated November 2010 indicating the Veteran's gait was "very slow and labored"; 3) An April 2013 VA neurosurgery outpatient note indicating that his gait was unstable; 4) a January 2016 VA back examination report indicating that, even with a cane, the Veteran "walks very slowly with dragging on his right leg, transfer to and from exam table is slow and difficult . . . ."  

After reviewing the relevant medical records and a copy of this remand, the examiner should provide a report on whether it is at least as likely as not (50 percent probability or more) that the Veteran's current left hip disability is the result of, or was aggravated by, any of the Veteran's other service-connected disabilities, including PTSD and the Veteran's service-connected disabilities of both knees and the left thigh.  

If the examiner indicates that the Veteran left hip disability was not the result of, or aggravated by, any other service-connected disability, the examiner should discuss the following medical evidence indicating that the Veteran's gait was affected by his service-connected knee disabilities: 1) May 2009 and August 2011 VA joints examination reports describing the Veteran's gait as antalgic; 2) a VA Mental Health treatment note dated November 2010 indicating the Veteran's gait was "very slow and labored"; 3) An April 2013 VA neurosurgery outpatient note indicating that his gait was unstable; 4) a January 2016 VA back examination report indicating that, even with a cane, the Veteran "walks very slowly with dragging on his right leg, transfer to and from exam table is slow and difficult . . . ."  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for any opinion should be provided.

3. Send the claims file, including any newly obtained treatment records, to a VA physician who is an appropriate specialist and obtain a medical opinion from that physician on the nature and etiology of the Veteran's hypertension.  If an examination is necessary before the physician can provide the requested opinion, then a new examination should be arranged.  The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's hypertension began in service or is otherwise related to any disease, injury or event in service.  The terms "any disease, injury or event in service" include, but are not limited to, the Veteran's presumed exposure to tactical herbicides in Vietnam.  The examiner is advised that the absence of hypertension from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam, See 38 C.F.R. § 3.309(e), is not, by itself, a sufficient explanation for a negative opinion -
 i.e., if it is the examiner's opinion that the Veteran's hypertension is not associated with his exposure to herbicides in Vietnam, the examiner must do more to explain his or her opinion concerning the probability of a relationship between this particular Veteran's hypertension and his exposure to herbicides than to indicate that hypertension is not on the list of presumptive diseases.  

A complete rationale for any opinion should be provided.

4. The AOJ must ensure that all the requested medical opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

5. After the development requested is complete, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


